          Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 1 of 8


     Jeremy Branch (State Bar No. 303240)
 1
     The Law Offices of Jeffrey Lohman, P.C.
 2   4740 Green River Rd., Suite 310
     Corona, Ca 92880
 3
     Tel: (866) 329-9217 ext. 1009
 4   Email: JeremyB@jlohman.com
     Attorney for Plaintiff LYNNE KEMMER
 5

 6
                       UNITED STATES DISTRICT COURT
 7
                      EASTERN DISTRICT OF CALIFORNIA
 8                   YOSEMITE NATIONAL PARK DIVISION

 9
     JOHN SMITH,                             Case No.:
10
                Plaintiffs,                  PLAINTIFF’S COMPLAINT
11
          v.                                 (Telephone Consumer Protection Act)
12

13   USAA SAVINGS BANK,
14              Defendant.
15

16        JOHN SMITH (Plaintiff), by his attorney, alleges the following against

17        USAA SAVINGS BANK, (Defendant):
18
       1. Plaintiff brings this action on behalf of himself individually seeking damages
19
          and any other available legal or equitable remedies resulting from the illegal
20

21        actions of Defendant, in negligently, knowingly, and/or willfully contacting
22        Plaintiff on Plaintiff’s cellular telephone in violation of the Telephone
23
          Consumer Protection Act (hereinafter “TCPA”), 47 U.S.C. § 227 et seq and
24
          in violation of California’s Rosenthal Fair Debt Collection Practices Act
25


                                            -1-
                                   PLAINTIFF’S COMPLAINT
        Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 2 of 8


        (hereinafter “RFDCPA”), Ca Civ. Code § 1788.17.
 1

 2                             JURISDICTION AND VENUE
 3
     2. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C.
 4
        §227(b)(3). See, Mims v. Arrow Financial Services, LLC, 132 S.Ct. 740
 5

 6
        (2012), holding that federal and state courts have concurrent jurisdiction over

 7      private suits arising under the TCPA.
 8
     3. Venue is proper in the United States District Court for the Eastern District of
 9
        California pursuant to 28 U.S.C § 1391(b) because Plaintiff resides within
10

11      this District and a substantial part of the events or omissions giving rise to the

12      herein claims occurred, or a substantial part of property that is the subject of
13
        the action is situated within this District.
14
                                        PARTIES
15

16   4. Plaintiff is a natural person residing in Stanislaus County, in the City of
17      Keyes, in the State of California.
18
     5. Defendant is a Nevada corporation doing business in the State of California
19

20
        with its principal place of business located in Las Vegas, Nevada.

21   6. At all times relevant to this Complaint, Defendant has acted through its agents
22
        employees, officers, members, directors, heir, successors, assigns, principals,
23
        trustees, sureties, subrogees, representatives and insurers.
24

25


                                             -2-
                                   PLAINTIFF’S COMPLAINT
       Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 3 of 8


                            FACTUAL ALLEGATIONS
 1

 2   7. Defendant is a “person” as defined by 47 U.S.C. § 153 (10).
 3
     8. Defendant placed collection calls to Plaintiff seeking and attempting to
 4
        collect on alleged debts incurred through purchases made on credit issued by
 5

 6
        Defendant.

 7   9. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
 8
        number (209) 585-80XX.
 9
     10. Defendant places collection calls to Plaintiff from phone numbers including,
10

11      but not limited to (800) 531-8722 and (800) 531-0378.

12   11. Per its prior business practices, Defendant’s calls were placed with an
13
        automated dialing system (“auto-dialer”).
14
     12. Defendant used an “automatic telephone dialing system”, as defined by 47
15

16      U.S.C. § 227(a) (1) to place its telephone calls to Plaintiff seeking to collect
17      a consumer debt allegedly owed by Plaintiff, John Smith.
18
     13. Defendant’s calls constituted calls that were not for emergency purposes as
19

20
        defined by 47 U.S.C. § 227(b)(1)(A).

21   14. Defendant’s calls were placed to a telephone number assigned to a cellular
22
        telephone service for which Plaintiff incurs a charge for incoming calls
23
        pursuant to 47 U.S.C. § 227(b)(1).
24

25


                                          -3-
                                 PLAINTIFF’S COMPLAINT
        Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 4 of 8


     15. Defendant never received Plaintiff’s “prior express consent” to receive calls
 1

 2      using an automatic telephone dialing system or an artificial or prerecorded
 3
        voice on her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 4
     16. On March 13, 2019, Plaintiff called into Defendant’s company at phone
 5

 6
        number (800) 531-8722. Plaintiff spoke with Defendant’s representative and

 7      requested that Defendant cease calling Plaintiff’s cellular phone .
 8
     17. During the conversation, Plaintiff gave Defendant his social security number,
 9
        his PIN, his password, his email, home address, and cell phone number to
10

11      assist Defendant in accessing his account before and after asking Defendant

12      to stop calling his cell phone. Plaintiff asked Defendant two separate times to
13
        stop calling his cell phone. Defendant told Plaintiff that the calls he was
14
        receiving to his cell phone were system generated.
15

16   18. Plaintiff revoked any consent, explicit, implied, or otherwise, to call his
17      cellular telephone and/or to receive Defendant’s calls using an automatic
18
        telephone dialing system in his conversation with Defendant’s representative
19

20
        on March 13, 2019.

21   19. Despite Plaintiff’s request to cease, Defendant placed collection calls to
22
        Plaintiff through at least August of 2019.
23

24

25


                                          -4-
                                 PLAINTIFF’S COMPLAINT
        Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 5 of 8


     20. Despite Plaintiff’s request that Defendant cease placing automated collection
 1

 2      calls, Defendant placed at least three hundred and eighteen (318) automated
 3
        calls to Plaintiff’s cell phone.
 4
                    FIRST CAUSE OF ACTION
 5     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
 6
                       PROTECTION ACT
                         47 U.S.C. § 227
 7

 8   21. Plaintiff repeats and incorporates by reference into this cause of action the
 9      allegations set forth above at Paragraphs 1-20.
10
     22. The foregoing acts and omissions of Defendant constitute numerous and
11

12
        multiple negligent violations of the TCPA, including but not limited to each

13      and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
14
     23. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
15
        Plaintiff is entitled to an award of $500.00 in statutory damages, for each and
16

17      every violation, pursuant to 47 U.S.C. §227(b)(3)(B).

18   24. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
19
        the future.
20
                  SECOND CAUSE OF ACTION
21
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
22               CONSUMER PROTECTION ACT
                      47 U.S.C. § 227 et. seq.
23

24   25. Plaintiff repeats and incorporates by reference into this cause of action the
25
        allegations set forth above at Paragraphs 1-20.

                                           -5-
                                   PLAINTIFF’S COMPLAINT
        Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 6 of 8


     26. The foregoing acts and omissions of Defendant constitute numerous and
 1

 2      multiple knowing and/or willful violations of the TCPA, including but not
 3
        limited to each and every one of the above cited provisions of 47 U.S.C. §
 4
        227 et seq.
 5

 6
     27. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §

 7      227 et seq., Plaintiff is entitled an award of $1,500.00 in statutory damages,
 8
        for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47
 9
        U.S.C. § 227(b)(3)(C).
10

11   28. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in

12      the future.
13
                    THIRD CAUSE OF ACTION
14        DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT
                  COLLECTION PRACTICES ACT
15
                      CA CIV CODE § 1788.17
16
     29. Plaintiff repeats and incorporates by reference into this cause of action the
17

18      allegations set forth above at Paragraphs 1-20.

19   30. Defendant violated the RFDCPA based on the following:
20
           a. Defendant violated the §1788.17 of the RFDCPA by continuously
21
               failing to comply with the statutory regulations contained within the
22

23             FDCPA, 15 U.S.C. § 1692 et seq.
24

25


                                           -6-
                                  PLAINTIFF’S COMPLAINT
       Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 7 of 8


                             PRAYER FOR RELIEF
 1

 2      WHEREFORE, Plaintiff, JOHN SMITH, respectfully requests judgment be
 3
     entered against Defendant, USAA SAVINGS BANK, for the following:
 4
                            FIRST CAUSE OF ACTION
 5

 6
     31. For statutory damages of $500.00 multiplied by the number of negligent

 7      violations of the TCPA alleged herein three hundred and eighteen (318); one
 8
        hundred and fifty-nine thousand dollars ($159,000.00);
 9
     32. Actual damages and compensatory damages according to proof at time of
10
        trial;
11
                           SECOND CAUSE OF ACTION
12

13
     33. For statutory damages of $1,500.00 multiplied by the number of knowing

14      and/or willful violations of TCPA alleged herein three hundred and eighteen
15
        (318); four hundred and seventy-seven thousand dollars ($477,000.00);
16
     34. Actual damages and compensatory damages according to proof at time of
17
        trial;
18
                             THIRD CAUSE OF ACTION
19
     35. Declaratory judgment that Defendant’s conduct violated the Rosenthal Fair
20
        Debt Collection Practices Act;
21
     36. Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt
22
        Collection Practices Act, Cal. Civ. Code §1788.30(b);
23
     37. Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
24
        Collection Practices Act, Cal. Civ Code § 1788.30(c), and;
25


                                         -7-
                                PLAINTIFF’S COMPLAINT
        Case 1:20-cv-00087-DAD-SKO Document 1 Filed 01/16/20 Page 8 of 8



 1   38. Actual damages and compensatory damages according to proof at time of
 2      trial;
 3                          ON ALL CAUSES OF ACTION
 4   39. Actual damages and compensatory damages according to proof at time of
 5      trial;
 6   40. Costs and reasonable attorneys’ fees, and;
 7   41. Any other relief that this Honorable Court deems appropriate.
 8                                 JURY TRIAL DEMAND
 9   42. Plaintiff demands a jury trial on all issues so triable.
10

11                                         RESPECTFULLY SUBMITTED
12

13   Dated: January 16, 2020               By:/s/ Jeremy E. Branch
                                           Attorney for Plaintiff JOHN SMITH
14

15

16

17

18

19

20

21

22

23

24

25


                                            -8-
                                   PLAINTIFF’S COMPLAINT
